          Case 1:19-cr-00134-LAP Document 80
                                          79 Filed 07/22/20
                                                   07/21/20 Page 1 of 1




                                        The Law Office of
                                     Bertram C. Okpokwasili
                                        121 Newark Avenue, Suite 518
                                           Jersey City, N.J. 07302
                                          Telephone: (201) 771-0394
                                             Fax: (201) 839-3352
Bertram C. Okpokwasili, Esq.*
Email: Bertram@bcolawfirm.com
_____________
* Member of the New York Bar and New Jersey Bar

BY ECF                                                                 July 21, 2020
                                The sentencing scheduled for July 28, 2020, is
The Honorable Loretta A. Preska
                                adjourned until November 12, 2020, at 10:00 a.m.
United States District Court    SO ORDERED.
Southern District of New York
500 Pearl Street                                                      7/22/2020
New York, New York 10007

                Re: United States of America v. Augustine Hernandez Diaz
                             Docket No. 1:19-cr-00134-(LAP)
Dear Judge Preska:

        Defense counsel respectfully submits to the Court this request to adjourn the July 28, 2020
sentencing in the above referenced matter to the fall when the Courts allow in-person sentencing,
or to a date soon thereafter that is convenient for the Court’s schedule. AUSA Nicholas Chiuchiolo
on behalf of the Government, consents to this request. Should the Court have any questions or
require additional information please contact me.
                                                                Respectfully,

                                                                /s/ BCO

                                                                Bertram C. Okpokwasili, Esq.
CC: AUSA(s) Nicholas Chiuchiolo via ECF
